IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-152-CR



WILLIE FRED HOUSTON,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0933855, HONORABLE TOM BLACKWELL, JUDGE PRESIDING

 



PER CURIAM
	A jury found appellant guilty of theft from a person.  Act of May 27, 1985, 69th
Leg., R.S., ch. 599, § 1, 1985 Tex. Gen. Laws 2244, amended by Act of May 26, 1989, 71st
Leg., R.S., ch. 724, §§ 2,3, 1989 Tex. Gen. Laws 3273, 3274-76, amended by Act of Mar. 21,
1991, 72d Leg., R.S., ch. 14, § 284(80), 1991 Tex. Gen. Laws 42, 237, amended by Act of May
23, 1991, 72d Leg., R.S., ch. 565, § 1, 1991 Tex. Gen. Laws 2003 (Tex. Penal Code Ann. §
31.03, since amended).  The district court assessed punishment, enhanced by two previous felony
convictions, at imprisonment for twenty-five years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  A pro se brief has been filed.
	In his pro se brief, appellant contends that he was unlawfully arrested without
probable cause, evidence of an extraneous offense was improperly adduced, and he was not
afforded effective assistance of counsel at trial.  The probable cause contention was not raised at
trial and thus was not preserved for review.  Appellant's objection to the extraneous offense
testimony was sustained, the jury was instructed to disregard, and appellant requested no further
relief.  Counsel's failure to request a mistrial did not, as appellant contends, constitute
ineffectiveness.  The pro se points of error are overruled.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Jones and Kidd
Affirmed
Filed:   September 28, 1994
Do Not Publish